 Case 18-24461-RG             Doc 101-1 Filed 04/08/20 Entered 04/08/20 16:10:31                  Desc
                                    Supplement Page 1 of 3




Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorneys for SN Servicing Corporation as Servicer for US
Bank Trust National Association as Trustee of the Cabana
Series IV Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            :   CASE NO.: 18-24461
                                                                   :
 Tosca Kinchelow Schmidt                                           :   CHAPTER: 11
                                                                   :
 Debtors                                                           :   HON. JUDGE.:
                                                                   :   Rosemary Gambardella
                                                                   :
                                                                   :   HEARING DATE:
                                                                   :
                                                                   :    May 5, 2020 at 10:00 AM
                                                                   :
-------------------------------------------------------------------X
                           MOTION FOR RELIEF FROM THE
                      AUTOMATIC STAY REGARDING REAL PROPERTY

        SN Servicing Corporation as Servicer for US Bank Trust National Association as Trustee
of the Cabana Series IV Trust, (“Movant”) hereby moves this Court, pursuant to 11 U.S.C.
362(d), for relief from the automatic stay with respect to certain real property of the Debtor
having an address of 471 East Saddle River Road, Ridgewood, NJ 07450, (the “Property”), for
all purposes allowed by law, the Note (defined below), the Mortgage (defined below), and
applicable law. In support of this Motion, Movant respectfully states:


                                              FACTUAL HISTORY
          1.     A Petition under Chapter 7 of the United States Bankruptcy Code was filed with
respect to the Debtor on July 19, 2018. Conversion to Chapter 11 occurred on October 3, 2018.
 Case 18-24461-RG         Doc 101-1 Filed 04/08/20 Entered 04/08/20 16:10:31                Desc
                                Supplement Page 2 of 3




        2.     The Debtor has executed and delivered or is otherwise obligated with respect to
that certain promissory note in the original principal amount of $860,000.00 (the “Note”). A copy
of the Note is attached hereto as Exhibit A.
        3.     Pursuant to the certain Mortgage (the “Mortgage”), all obligations (collectively,
the “Obligations”) of the Debtor under and with respect to the Note and Mortgage are secured by
the Property. A copy of the Mortgage is attached hereto as Exhibit B.
        4.     All rights and remedies under the Mortgage have been assigned to the Movant
pursuant to that certain assignment of Mortgage, a copy of which is attached hereto as Exhibit
C.
        5.     In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $850.00 in legal fees and $181.00 in filing costs.


                                        LEGAL ARGUMENT
        6.     Pursuant to 11 U.S.C. §362 (d)(1), the court shall enter an order granting a secured
creditor relief from the automatic stay for cause “including the lack of adequate protection of an
interest in property of such party and interest.”
        7.     Specifically, courts have found cause for the granting of relief from an automatic
stay where the debtor has failed to make post-petition mortgage payments as they become due. In
Re Michael Lancelot Taylor, 151 B.R. 646,648 (Bankr. E.D.N.Y. 1993).
        8.     As is shown in attached Exhibit E, Certification RE Post-Petition Payment
History the Debtor(s) is/are in post-petition default for a total of $145,811.60.
        9.     Pursuant to 11 U.S.C. §362 (d), the court shall enter an order granting a secured
creditor relief from the automatic stay where the debtor does not have equity in the property and
the property in question is not necessary to an effective reorganization (See §362 (d)(2)(A)).
        10.    As of April 7, 2020, the outstanding amount of the Obligations less any partial
payments or suspense balance is $1,489,992.43. See Creditor Certification as to Calculation of
Amounts Due as Exhibit E. Broker’s Price Opinion, attached hereto as Exhibit D, lists the
property value as $800,000.00 as of July 16, 2019. Therefore, it is self-evident that the debtor
lacks any equity in the subject property and the first prong of 11. U.S.C.(d)(2)(A) has been
satisfied. See In Re Matter of Cardell, 88 B.R. 627, 631-32 (Bankr. N.J. 1988).
 Case 18-24461-RG        Doc 101-1 Filed 04/08/20 Entered 04/08/20 16:10:31                 Desc
                               Supplement Page 3 of 3




        11.   Pursuant to 11 U.S.C. 362(g)(2), the party opposing relief under 11 U.S.C. 362(d)
has the burden of proof on all other issues save that of the debtor's equity in the property
including whether a plan of reorganization is likely to be confirmed. As of the date of this motion
the debtor has failed to make any showing that the property is required for reorganization under
the Bankruptcy code. As the burden imposed upon the debtor by 11 USC 362(d)(2)(B) has not
been met an order should be entered granting the movant relief from stay.
        12.   Oral argument is waived.


WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay
and granting the following:
         1.    Relief from the stay for all purposes allowed by law, the Note, the Mortgage and
applicable law, including but not limited to allowing Movant and any successor or assigns to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.
         2.   That the Order be binding and effective despite any conversion of this bankruptcy
case to another case under any other chapter of Title 11 of the United States Code.
         3.    Additionally, Movant seeks relief from the Co-Debtor stay pursuant to 11 U.S.C.
1301(c). Section 1301 (c)(1) provides that the Co-Debtor stay shall be lifted where, as between
the Debtor and Co-Debtor, the Co-Debtor received the consideration for the claim held by
Secured Creditor.
         4.   For such other relief as the Court deems proper.


Dated: New York, NY
       April 8, 2020

                                             By: /s/ Jonathan Schwalb
                                             Jonathan Schwalb, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for SN Servicing Corporation as Servicer
                                             for US Bank Trust National Association as Trustee
                                             of the Cabana Series IV Trust
                                             85 Broad Street, Suite 501
                                             New York, New York 10004
                                             T: (212) 471-5100
                                             F: (212) 471-5150
